Walton, J.
A statute of this State (R. S., c. 51, § 141) makes railroad companies liable to pay the laborers employed by contractors under certain specified conditions ; and the only question we find it necessary to consider is whether the Wild River Lumber Company can be regarded as a railroad company within the meaning of this statute. We think it can not. Its name does not indicate that it is a railroad company, nor does the certificate of its organization mention the building, construction, or operation of a railroad as one of the purposes for which it was created. Nor was it organized under the railroad law. It was organized .under a statute (R. S., c. 48, § 16,) from the operation of which corporations for the construction and operation of railroads are expressly excepted. Surely, it is impossiblé to regard such a corporation as a railroad company. It does not possess one of the distinguishing characteristics of a railroad company. True, the company has constructed a road bed upon its own land upon which it has placed sleepers and iron rails for the transportation of its own lumber from its own lands. But this no more makes it a railroad company,' within the meaning of the law, than the construction of a camp in which to feed and lodge its laborers would make it a hotel company. An individual can' lay a railroad track upon his own land for his own use without obtaining a railroad charter, and without thereby making himself a railroad company; and so can a lumbering corporation.
Other objections are urged against the maintenance of this action; but our. conclusion being that the agreed statement of facts does not bring the defendant corporation within the operation of the statute relied upon for its maintenance, it is unnecessary to consider them.

Judgment for defendant.